OPINION — AG — ** COUNTY COMMISSIONERS — EMINENT DOMAIN ** THE COUNTY COMMISSIONERS ARE VESTED WITH THE AUTHORITY TO DECLARE AN AREA OF LAND AN AIRPORT HAZARD. FURTHER, THE COUNTY COMMISSIONERS MAY EXERCISE THE RIGHT OF EMINENT DOMAIN TO CLEAR A HAZARDOUS AREA UNDER THE TERMS OF 3 O.S. 65.2 [3-65.2](A). THE TERMS OF 3 O.S. 65.10 [3-65.10] EXPRESSLY PROVIDE FOR THE ISSUANCE OF GENERAL OBLIGATION BONDS TO FINANCE THE ACQUISITION OR ELIMINATION OF AIRPORT HAZARDS. (RIGHT OF WAY, IMPROVEMENTS, PROPERTY) CITE: 3 O.S. 65.1 [3-65.1](C), 3 O.S. 65.2 [3-65.2], ARTICLE X, SECTION 26 (BOND ISSUE, INDEBTEDNESS) (MICHAEL D. TINNEY)